 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   ILENE ROSALINA RAMIREZ,                  )   Case No.: 5:17-cv-01879-VEB
                                              )
10                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                  Defendant                   )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,000.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE:       October 18, 2018
22                                     /s/Victor E. Bianchini
                                    ___________________________________
                                       VICTOR E. BIANCHINI
23                                     UNITED STATES MAGISTRATE JUDGE
24
25
26
